Name: Commission Regulation (EEC) No 1206/92 of 11 May 1992 amending Regulation (EEC) No 3680/91 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies, and amending Regulation (EEC) No 3681/91 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/712. 5. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1206/92 of 11 May 1992 amending Regulation (EEC) No 3680/91 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies, and amending Regulation (EEC) No 3681/91 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the selling prices for maize should be fixed and therefore, the Annex to Regulation (EEC) No 3681 /91 should be amended ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the HAS ADOPTED THIS REGULATION : market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (6) thereof, Article 1 Whereas Article 2 (2) of Commission Regulation (EEC) No 3680/91 of 17 December 1991 on the sale for delivery in the Azores and Madeira of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EEC) No 308/92 (4), explicitly states that each of the islands in the archipelago in which there are either milling facilities or feedingstuffs factories should be supplied ; whereas the experience acquired shows that supply of maize to these islands should equally be foreseen to the detriment of the foreseen supply in other cereals ; whereas the Portuguese intervention Agency no longer withholds stocks for this supply ; whereas, as a consequence of the procedural delay, a longer than foreseen delay should be introduced for May 1992 ; whereas Regulation (EEC) No 3680/91 should therefore be amended ; Article 2 of Regulation (EEC) No 3680/91 is hereby replaced by the following : ' 1 . The invitation to tender shall be open from 1 January to 30 June 1992 ; the first tender will take place on 8 January 1992. The subsequent awards will take place on a monthly basis the first Wednesday of each month . As an exception, for the month of May 1992 the award will take place on the second Wednesday of the month . 2. The cereals sold must be delivered to the desti ­ nation provided for in the Annex. Deliveries of common wheat to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 60 % to the island of Sao Miguel ; (b) ± 30 % to the island of Terceira ; (c) ±10 % to the island of Faial. Deliveries of barley, maize and feed wheat to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 75 % for the island of S5o Miguel ; (b) ± 14 % for the island of Terceira ; (c) ± 2,5 % for the island of Faial ; (d) ± 2 % for the island of S3o Jorge ; (e) ± 2 % for the island of Pico ; (f) ± 1 ,5 % for the island of Flores (Corvo) ; Whereas this supply is foreseen by a tender to sell cereals held by different intervention agencies ; Whereas the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91 have been fixed in Commission Regu ­ lation (EEC) No 3681 /91 as amended by Regulation (EEC) No 308/92 ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 349, 18 . 12. 1991 , p . 31 . (&lt;) OJ No L 32, 8 . 2. 1992, p. 26. 0 OJ No L 349, 18 . 12. 1991 , p . 34. No L 126/8 Official Journal of the European Communities 12. 5. 92 (g) ±1,5 % for the island of S. Maria ; (h) ±1,5 % for the island of Graciosa.' Article 2 The Annex of Regulation (EEC) No 3680/91 is hereby replaced by the Annex I of the present Regulation. Article 3 The Annex of Regulation (EEC) No 3681 /91 is hereby replaced by the Annex II of the present Regulation . Article 4 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1992. For the Commission Ray MAC SHARRY Member of the Commission 12. 5. 92 Official Journal of the European Communities No L 126/9 ANNEX I 'ANNEX (tonnes) Cereals Azores Madeira Breadmaking wheat 17 000 12 500 Feed wheat 5 000 1 500 Barley 16 000 3 000 Durum wheat 2 000 3 500 Maize 15 000 7 500 Total 55 000 28 000 Period for delivery : 1 January 1992 to 31 July 1992. Open tenders Common wheat : Germany and France, Durum wheat : France and Greece, Barley : France, United Kingdom and Spain, Maize : France.' ANNEX II ANNEX Minimum selling prices in Ecu/tonne Cereals Azores Madeira Breadmaking wheat 92,24 92,24 Feed wheat 84,32 84,32 Barley 84,32 84,32 Durum wheat 149,43 149,43 Maize 84,32 84,32'